         Case 4:21-cv-02066-YGR Document 27 Filed 07/20/21 Page 1 of 2




                   BEFORE THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


IM, individually and represented by her mother )
and guardian ad litem Allison Ibert            )
                                               )
             Plaintiff,                        ) Civil Action No. 4:21-cv-02066
v.                                             )
                                               ) ORDER OF DISMISSAL
Plum, PBC; Hain Celestial Group, Inc.;         ) WITHOUT PREJUDICE
Gerber Products Company; Nurture, Inc.;        ) PURSUANT TO NOTICE
Beech-Nut Nutrition Company; Sprout Foods      )
Inc.; and Walmart, Inc.                        )
                                               )
Defendants.                                    )
_____________________________________________________________________________

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       TO THE CLERK OF THE COURT

       Plaintiff, by and through undersigned counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

hereby voluntarily dismisses all defendants from the above-captioned action, without prejudice,

each party to bear its own attorneys’ fees and costs.

Dated: July 6, 2021                                     Respectfully submitted,

                                                        /s/ Pedram Esfandiary
                                                        Pedram Esfandiary, Esq. (SBN: 312569)
                                                        pesfandiary@baumhedlundlaw.com
                                                        BAUM, HEDLUND, ARISTEI, &
                                                        GOLDMAN, P.C.
                                                        10940 Wilshire Boulevard, Suite 1600
                                                        Los Angeles, CA 90024
                                                        Telephone: (310) 207-3233
                                                        Facsimile: (310) 820-7444

                                                        Jennifer A. Moore (CA Bar No. 206779)
                                                        1473 South 4th Street
                                                        Louisville, KY 40208
                                                        jennifer@moorelawgroup.com
                                                        T: (502) 717-4080
                                                        F: (502) 717-4086
             Case 4:21-cv-02066-YGR Document 27 Filed 07/20/21 Page 2 of 2




                                                    Christopher L. Coffin
                                                    (LA Bar No. 27902, GA Bar No. 173079)
                                                    Jessica A. Perez Reynolds
                                                    (LA Bar No. 34024)
                                                    Pendley, Baudin & Coffin, L.L.P.
                                                    1100 Poydras Street, Suite 2225
                                                    New Orleans, LA 70163
                                                    Tel: (504) 355-0086
                                                    Fax: (504) 355-0089
                                                    ccoffin@pbclawfirm.com
                                                    jreynolds@pbclawfirm.com

                                                    Counsel for Plaintiff




                                               ORDER

Pursuant to the Notice of Voluntary Dismissal Without Prejudice, IT IS SO ORDERED.

Date: July 20, 2021                                  __________________________________________
                                                             YVONNE GONZALEZ ROGERS
                                                       UNITED STATES DISTRICT COURT JUDGE
